DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 5-10-21 arguments vis-à-vis prior art rejections over the 4-6-18 Molla et al. article (“Molla”), stating in pertinent part that i) the 2-9-21 Office Action relies upon a “fleeting” formation of Ce(III) carbonate (this being construed as an argument that Molla cannot anticipate the claim if said Office Action’s asserted Ce(III) carbonate is present in Molla as a mere intermediate, temporary product), ii) Molla does not teach or suggest Ce(III) carbonate as a stand-alone material, and iii) the fact that Molla’s complex “serves to degrade dyes… while the present inventive complexes inhibit photodegradation” is evidence that Molla does not anticipate the claims (Remarks at p. 6), have been fully considered but are not persuasive.
Regarding i), such an argument, that a mere intermediate product cannot anticipate a claimed composition, was expressly rejected by the CCPA in In re Mullin, 481 F.2d 1333, 1335 (CCPA 1973), which stated that “Appellants concede that claims 1-3 read upon the intermediate coating of [the] Haigis [prior art reference] that is to be sintered rather than thermoset[, but argue] that this intermediate [prior art] structure constitutes an “accidental” and “unwitting” duplication of their invention which has no recognized utility other than as an intermediate… [and thus] cannot be used as a reference against their claims.  We disagree.”  The CCPA went on to state that “The question of whether or not a reference can be regarded as prior art that describes a composition or structure as being an intermediate has been resolved in this court adverse to appellants’ position.”  Mullin, 481 F.2d at 1335, citing In re Herbert, 461 F.2d 1390 (CCPA 1972).  Thus, Molla indeed anticipates, regardless of whether its cited composition is see MPEP 2144.09 VI, citing In re Lalu, 747 F.2d 703 (Fed. Cir. 1984)), since no rejections under 35 U.S.C. 103 were laid.
Regarding ii), stand-alone Ce(III) carbonate is not claimed (MPEP 2145 VI): not only is the claim in the open-set “comprising” format (MPEP 2111.03), but the claimed composition also comprises a dye and/or pigment.  Thus, this line of argument is moot.
Regarding iii), no limitations regarding achieving or preventing photodegradation/dye degradation are claimed (MPEP 2145 VI); Molla anticipates the claimed composition even if Molla’s cited composition is only an intermediate product.  In re Mullin, citing In re Herbert.
Lastly, it merits noting that applicant’s use of the phrase “amended claim 1” in said arguments is inaccurate since claim 1 was not amended.  Said rejections, adjusted as necessitated by applicant’s amendments, are re-asserted as proper.
Applicant's 5-10-21 arguments vis-à-vis rejections prior art rejections over Aruga, US 2012/0107604 (published 5-3-12), stating in pertinent part that since Aruga’s firing/baking step produces CeO2 (i.e. Ce(IV)) as detailed in Aruga’s Table 1, the pre-firing/baking cerium carbonate must thus have been Ce(IV) carbonate, not Ce(III) carbonate as claimed (Remarks at p. 7), have been fully considered.  Although applicant’s argument is well-taken, it is not persuasive for at least the following reasons: applicant’s citation to Aruga’s Table 1 and its recitation of CeO2 (i.e. Ce(IV)) refers to Ex. 1-13, all of which employed cerium hydroxide as the pre-firing/baking cerium compound, not cerium carbonate as was cited.  This difference in chemical structure renders applicant’s argument unreliable: since a different starting material was employed than that cited, the firing/baking product thereof cannot necessarily be presumed to be the same as if the cited starting material were so fired/baked (indeed, the baking/firing 2 (i.e. Ce(IV)) would necessarily result from firing/baking cerium carbonate (to which Examiner does not acquiesce), it cannot be conclusively argued that such a product necessarily means that Ce(IV) carbonate was the fired/baked starting material.  Instead, the atmosphere employed in Aruga’s “firing” (see Aruga at, e.g., par. 89, 92, 107, and 112) or “baking” (see id. at, e.g., par. 244) of its cerium carbonate-comprising material to form a cerium oxide-comprising product is reasonably presumed to be air (i.e. an oxidizing atmosphere) in the absence of evidence to the contrary, since employing an air atmosphere therein requires no added expense (either in the supply thereof or equipment therefor), safety considerations, etc.  Thus, it is reasonable to conclude that Ce(III) carbonate was so fired/baked by Aruga; the firing/baking thereof, when performed under an air (i.e. oxidizing) atmosphere, would yield Ce(IV) oxide via the equation Ce3(CO3)2 + 2O2 + heat -> 3CeO2 + 2CO2.  The rejections, adjusted as necessitated by applicant’s amendments, are re-asserted as proper.
Applicant's 5-10-21 arguments vis-à-vis the 35 U.S.C. 112 rejection, simply stating that the rejection was by the 5-10-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejection is withdrawn.

Miscellany
Note: claims 10-17 are withdrawn without traverse (see p. 2 of the 2-9-21 Office Action), and are treated as such notwithstanding applicant’s failure to caption said claims as “(Withdrawn)” or the like.  Correct captioning thereof is nevertheless required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 4-6-18 Molla et al. J. Environ. Chem. Eng. article (“Molla”).  Regarding claims 1 and 4-6, Molla discloses a composition (at least temporarily) comprising cerium (III) carbonate, the pigment cerium oxide, and the dyes iron oxide and methylene blue (a polycyclic aromatic hydrocarbon, substituted hydrocarbon, and/or thiazine dye per claim 4).  See Molla at, e.g., §2.2-2.4, 3.1, 3.4, and 3.9-3.10 (esp. Eq’n (6) and p. 2623, L col. text).
Regarding claim 7, Molla’s composition’s precursor comprises citrate anions electrostatically attached to/interacting with its cerium (III) and iron cations; the precursor is hydrothermally treated to decompose the citrate to carbonate.  See id. at, e.g., §3.10 (esp. Eq’n (6) and p. 2623, L col. text).  The hydrothermal treatment is reasonably considered/expected to eliminate the electrostatic attachments of the precursor, esp. since the precursor’s electrostatically-attached citrate anion(s) is/are thermally decomposed (to carbonate) and since Molla does not mention any electrostatically attached carbonate in its (post-hydrothermally-treated, final) composition.  See MPEP 2112 (regarding employing implicit and/or inherent disclosures in anticipation rejections).  Additionally and/or alternatively, given the fact that Molla’s composition anticipates claim 1 (from which claim 7 depends), Molla’s composition is reasonably expected/considered to be devoid of electrostatically-attached carbonate as claimed.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977); MPEP 2112.01.  See also MPEP 2112.01 II, citing In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990) (stating that “Products of identical chemical composition can not have mutually exclusive properties”).  Were it otherwise, claim 7 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test, since it could conceivably be infringed without also infringing its base claim.  See MPEP 608.01(n)III; see also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
Regarding claim 8, Molla discloses a 20.94wt% maximum loss during thermogravimetric analysis.  See Molla at, e.g., §3.2; Fig. 2 (esp. GICC-5, having “maximum carbonate content”).  While this value lies somewhat below the claimed range, it merits noting that Molla’s value is not stated to be normalized to the dry weight of its composition’s cerium (III) carbonate.  In view of the foregoing, and given the fact that Molla’s composition anticipates claim 1 (from which claim 8) depends, Molla’s composition is reasonably expected/considered to possess a wt% loss of CO2 property within the claimed range when normalized to the dry weight of the cerium (III) carbonate as claimed (In re Best, MPEP 2112.01; MPEP 2112.01 II, citing In re Spada); were it otherwise, claim 8 would be rejected under 35 U.S.C. 112(d)/4th par. for the same reasons as those detailed above vis-à-vis claim 7.  See MPEP 608.01(n)III; Multilayer Stretch Cling Film Holdings, Inc.
Regarding claim 9, Molla employs FeSO4∙4H2O and Ce(NO3)3∙6H2O as starting materials in making its composition.  See Molla at, e.g., §2.1-2.2.  Although Molla does not specifically state that its cerium (III) carbonate is of the tetrahydrate or hexahydrate variety, this is reasonably expected to be so, given that i) Molla’s cerium (III) nitrate starting material is of the hexahydrate variety, and as such the twelve lone electron pairs of the six ‘externally-facing’ oxygen atoms in the Ce2(CO3)3-comprising composition (i.e. the “(O)” atoms’ lone pairs in the ‘structural’ text formula [(O)(O)CO]3-Ce2) would reasonably be expected to form twelve hydrogen bonds to six water molecules, i.e. resulting in Ce2(CO3)3∙6H2O as claimed, and/or ii) since Molla anticipates claim 1 (from which claim 9 depends), Molla’s composition would 2(CO3)3∙6H2O or Ce2(CO3)3∙4H2O as claimed (In re Best, MPEP 2112.01; MPEP 2112.01 II, citing In re Spada); were it otherwise, claim 9 would be rejected under 35 U.S.C. 112(d)/4th par. for the same reasons as those detailed above vis-à-vis claim 7.  See MPEP 608.01(n)III; Multilayer Stretch Cling Film Holdings, Inc.

Claims 1-3, 7-9, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aruga, US 2012/0107604 (published 5-3-12).  Regarding claims 1-3 and 18-20, Aruga discloses a composition comprising the pigment TiO2 and a (water-insoluble) cerium compound such as cerium carbonate (which is considered to be cerium (III) carbonate as claimed in the absence of evidence to the contrary, such as disclosing the carbonate as “fully oxidized cerium carbonate”, or that the carbonate was employed in conjunction with an oxidizing agent, e.g. oxygen or peroxide).  See Aruga at, e.g., par. 86-89 and 101-103.  To the extent that Aruga’s list of three appropriate water-insoluble cerium compounds may be considered to be a range, Aruga’s cerium carbonate is regarded as ‘touching’ the claimed cerium (III) carbonate since Aruga’s cerium carbonate is considered to be disclosed with “sufficient specificity” to anticipate the claim.  MPEP 2131.03 II.  Aruga’s composition does not comprise cerium oxide prior to the firing/baking of the composition to form cerium oxide.  See Aruga at, e.g., par. 86-89, 92, 101-103, 107, 112, and 244.
Regarding claim 7, given the fact that Aruga’s composition anticipates claim 1 (from which claim 7 depends), Aruga’s composition is reasonably expected/considered to be devoid of electrostatically-attached carbonate as claimed (In re Best, MPEP 2112.01; MPEP 2112.01 II, citing In re Spada); were it otherwise, claim 7 would be rejected under 35 U.S.C. 112(d)/4th par. See MPEP 608.01(n)III; Multilayer Stretch Cling Film Holdings, Inc.
Regarding claim 8, given the fact that Aruga’s composition anticipates claim 1 (from which claim 8) depends, Aruga’s composition is reasonably expected/considered to possess a wt% loss of CO2 property within the claimed range when normalized to the dry weight of the cerium (III) carbonate as claimed (In re Best, MPEP 2112.01; MPEP 2112.01 II, citing In re Spada); were it otherwise, claim 8 would be rejected under 35 U.S.C. 112(d)/4th par. for the same reasons as those detailed above vis-à-vis claim 7.  See MPEP 608.01(n)III; Multilayer Stretch Cling Film Holdings, Inc.
Regarding claim 9, given the fact that Aruga’s composition anticipates claim 1 (from which claim 9) depends, Aruga’s composition would reasonably be expected to comprise Ce2(CO3)3∙6H2O or Ce2(CO3)3∙4H2O as claimed (In re Best, MPEP 2112.01; MPEP 2112.01 II, citing In re Spada); were it otherwise, claim 9 would be rejected under 35 U.S.C. 112(d)/4th par. for the same reasons as those detailed above vis-à-vis claim 7.  See MPEP 608.01(n)III; Multilayer Stretch Cling Film Holdings, Inc.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2021.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 25, 2021
Primary Examiner
Art Unit 1736